 1   Gary J. Smith (SBN 141393)
     BEVERIDGE & DIAMOND, P.C.
 2   456 Montgomery Street, Suite 1800
     San Francisco, CA 94104-1251
 3   Telephone: (415) 262-4000
     Facsimile: (415) 262-4040
 4   gsmith@bdlaw.com

 5   Timothy M. Sullivan, admitted pro hac vice
     BEVERIDGE & DIAMOND, P.C.
 6   201 North Charles St., Suite 2210
     Baltimore, MD 21201-4150
 7   Phone: (410) 230-1300
     tsullivan@bdlaw.com
 8
     Peter J. Schaumberg, admitted pro hac vice
 9   John G. Cossa, admitted pro hac vice
     BEVERIDGE & DIAMOND, P.C.
10   1350 I St., N.W., Suite 700
     Washington, DC 20005
11   Phone: (202) 789-6000
     pschaumberg@bdlaw.com
12   jcossa@bdlaw.com
     Attorneys for Intervenor
13   American Petroleum Institute
14                           IN THE UNITED STATES DISTRICT COURT
15                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
      STATE OF CALIFORNIA,                        )   Civil Case No. 4:18-cv-0521-HSG
16                                                )
             Plaintiff,                           )
17                                                )
      vs.                                         )
18                                                )
      UNITED STATES BUREAU OF LAND                )   Civil Case No. 4:18-cv-0524-HSG
19    MANAGEMENT, et al.,                         )
                                                  )   ORDER GRANTING REQUEST
20           Defendants.                          )   FOR TELEPHONIC
                                                  )   APPEARANCE AT
21                                                )
                                                  )   HEARING ON PLAINTIFF
22    SIERRA CLUB, et al.,                            CITIZEN GROUPS’ MOTION TO
                                                  )
             Plaintiffs,                          )   COMPLETE AND/OR
23                                                )   SUPPLEMENT THE
      vs.                                         )   ADMINISTRATIVE RECORD
24                                                )
      RYAN ZINKE, et al.,                         )   Date: March 21, 2019
25                                                )   Time: 2:00 pm
             Defendants.                          )   Courtroom: 2, 4th Floor
26                                                )   Judge: Hon. Haywood S. Gilliam, Jr.
27

28
     ORDER GRANTING REQUEST FOR TELEPHONIC APPEARANCE AT HEARING ON PLAINTIFF CITIZEN
        GROUPS’ MOTION TO COMPLETE AND/OR SUPPLEMENT THE ADMINISTRATIVE RECORD
                         Case Nos. 4:18-cv-0521-HSG and 4:18-cv-0524-HSG
 1          The Court, having reviewed the Request to Appear Telephonically at the Hearing

 2   on Plaintiff Citizen Groups’ Motion to Complete and/or Supplement the Administrative

 3   Record submitted by Counsel for Intervenor the American Petroleum Institute, finds good

 4   cause exists to enter an order approving the request to appear telephonically at the hearing,

 5   which is set for March 21, 2019, at 2:00 p.m. in the courtroom of the Hon. Haywood S.

 6   Gilliam, Jr., located at the Ronald V. Dellums Federal Building and United States

 7   Courthouse, Courtroom 2, 4th Floor, 1301 Clay Street, Oakland, California 94162.

 8   Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the

 9   telephonic appearance.

10

11   Dated this 14th day of March, 2019.

12

13
                                                   __________________________
14                                                 Hon. Haywood S. Gilliam, Jr.
                                                   United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27                                               2
      ORDER GRANTING REQUEST FOR TELEPHONIC APPEARANCE AT HEARING ON PLAINTIFF
28     CITIZEN GROUPS’ MOTION TO COMPLETE AND/OR SUPPLEMENT THE ADMINISTRATIVE
                                             RECORD
                         Case Nos. 4:18-cv-0521-HSG and 4:18-cv-0524-HSG
